DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In claim 14, the term "can be rotated" should be "is rotated" (emphasis added) since it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 1, the term “the free shaft end” in line 2 should be “a free shaft end” since the term “the free shaft end” appear for the first time, however, read as though they have already been defined.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Specification
The disclosure is objected to because of the following informalities:
The instant specification is also objected regarding to claim limitations of “at least one force-transmission sleeve” (as recited in claim 17), which are not being directly indicated/numbered relative to the instant drawings. The instant specification appears to disclose “a force-transmission ring 16”. Does “a force-transmission ring 16” correspond to “at least one force-transmission sleeve”?



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "6" (as seen in figs.1-5) have both been used to designate handle of pipette. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8a” has been used to designate different parts. For example, figs.2-3 shown that reference character “8a” points to a side of pipette’s holder. However, fig.4 shows that reference character “8a” appears to point to different parts. 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate different parts. For example, figs.2-3 shown that reference character “28” appears to point to different parts. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Allowable Subject Matter
Claims 1-16 contains allowable subject matter over the prior art of record.  

The following is an examiner’s statement of reasons for allowance:

The best prior art found to record is LaCroix – US 20160303557, which teaches a pipette (10) having a pipetting button (20) (fig.1: plunger button 20 corresponds to “pipetting button”), a pipette shaft (16) ([0019]: tip fitting 16 corresponds to “a pipette shaft”), a pipette tip being capable of being plug-fitted or being plug-fitted to the free shaft end (16) of said pipette shaft (16) ([0019]), and an ejection mechanism ([0019]: tip ejector button 28 corresponds to “an ejection mechanism”), the ejection mechanism including an activation element (28) for ejecting a pipette tip that is plug-fitted to the free shaft end (16) ([0019]). However, LaCroix fails to disclose wherein the activation element forms a conduit for the pipetting button such that an activation face of the activation element at least partially encloses a longitudinal axis (L) of the pipetting button, in combination with the remaining limitations of a pipette as claimed in independent claim 1.

1-16 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing and claim objections as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861